UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4598


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODRIGUEZ CLINTONIAN GRIER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:99-cr-00161-MOC-1)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace H. Jordan, Jr., Florence, South Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodriguez        Clintonian       Grier     appeals      the   district     court’s

judgment revoking his term of supervised release and sentencing

him    to   12    months’      imprisonment.         Counsel      has    filed     a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether     the       district    court    erred     in   finding       that   Grier      had

violated the terms of his supervised release.                         Although advised

of his right to file a pro se supplemental brief, Grier has not

done so.         The Government has declined to file a response brief.

Following our review of the record, we affirm.

       We   review       for     abuse    of     discretion      a    district     court’s

judgment     revoking       supervised         release    and    imposing      a   term    of

imprisonment.          United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999); United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).       The district court need only find a violation of a

condition        of    supervised     release       by    a   preponderance        of     the

evidence.         18 U.S.C. § 3583(e)(3) (2012); Copley, 978 F.2d at

831.     We review the district court’s factual findings for clear

error.      United States v. Padgett, 788 F.3d 370, 372–73 (4th Cir.

2015).

       We conclude that the district court did not clearly err in

finding that Grier violated the terms of his supervised release.

Despite Grier’s suggestion to the contrary, it is clear from the

                                               2
record that Grier was under an order of supervision at the time

he     committed      the    violations       alleged    in     this,    his   fifth

revocation petition.          Accordingly, the court did not abuse its

discretion by revoking Grier’s supervised release and ordering a

term of imprisonment.

       In accordance with Anders, we have reviewed the record and

have    found   no    meritorious    issues      for    appeal.     We    therefore

affirm the district court’s judgment.                  This court requires that

counsel inform Grier, in writing, of the right to petition the

Supreme Court of the United States for further review.                     If Grier

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Grier.                        We

dispense    with      oral    argument    because        the    facts    and   legal

contentions     are    adequately    presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          3